October 20, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

    LJR SERVICES, L.L.C., GENERAL PARTNER OF CORPORATE FINANCE
    PARTNERS, L.P., D/B/A CORPORATE FINANCE ASSOCIATES, Appellant

NO. 14-11-00365-CV                      V.

                            JOHN SIMONETTI, Appellee
                              ____________________

      Today the Court heard appellant=s motion to dismiss the appeal from the judgment
signed by the court below on March 25, 2011. Having considered the motion and found
it meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by LJR
SERVICES, L.L.C., GENERAL PARTNER OF CORPORATE FINANCE PARTNERS,
L.P., D/B/A CORPORATE FINANCE ASSOCIATES.
      We further order this decision certified below for observance.
      We further order the mandate be issued immediately.